per curiam:
Mediante resoluciones emitidas el 28 de abril de 1995, concedimos un término a los Ledos. Roberto Morales Sánchez y Gerald Rubin para que mostraran causa por la cual no debían ser suspendidos de la abogacía, por no haber satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico. En las resoluciones, los abogados fueron apercibidos de que su incumplimiento con las órdenes de este Tribunal conllevaría la suspensión automática del ejercicio de la abogacía.
Las resoluciones fueron notificadas por correo certifi-cado a la últimas direcciones postales que tenemos en los *45expedientes personales de cada uno de ellos y éstas fueron devueltas por el sistema de correos.
En In re Serrallés III, 119 D.P.R. 494, 495 (1987), reiteramos que todos los abogados tienen la obligación de notificar cualquier cambio en su dirección postal o física. Regla 8(J) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI. Además, recordamos que “[c]uando en incidentes de quejas y querellas, la omisión del abogado de mantener al día su dirección obstaculiza sustancialmente una adecuada canalización del ejercicio de nuestra jurisdicción disciplinaria o su labor investigativa, ello de por sí, podría justificar, como medida auxiliadora, una suspensión temporal”. In re Serrallés III, supra, pág. 495. Su craso incumplimiento con este deber nos impide notificarles adecuadamente las resoluciones y órdenes de este Tribunal.
Si además el abogado no ha pagado las cuotas del Cole-gio de Abogados de Puerto Rico, procede que se dicte una sentencia para decretar la suspensión inmediata e indefi-nida del ejercicio de la abogacía. In re Duprey Maese, 120 D.P.R. 565 (1988); Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); In re Vega González, 116 D.P.R. 379, 381 (1985); In re Serrallés III, supra, pág. 495.

Se dictará la sentencia correspondiente.